Title: From Benjamin Franklin to the Committee of Secret Correspondence, 4 January 1777
From: Franklin, Benjamin
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen,
Paris Jan. 4. 1777.
I arrived here about two Weeks since, where I found Mr. Deane. Mr. Lee has since join’d us from London. We have had an Audience of the Minister, Count de Vergennes, and were respectfully receiv’d.We left for his Consideration a Sketch of the propos’d Treaty. We are to wait upon him tomorrow with a strong Memorial requesting the Aids mentioned in our Instructions.By his Advice we had an Interview with the Spanish Ambassador, Count d’Aranda, who seems well dispos’d towards us, and will forward Copies of our Memorials to his Court, which will act, he says, in perfect Concert with this. Their Fleets are said to be in fine Order, mann’d and fit for Sea. The Cry of this Nation is for us; but the Court it is thought views an approaching War with Reluctance. The Press continues in England.As soon as we can receive a positive Answer from these Courts we shall dispatch an Express with it. I am, Gentlemen, Your most obedient humble Servant
B Franklin
The Committee of Secret Correspondence
